Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION



   BIOFIRE DIAGNOSTICS, LLC,           )
                                       )
                                       )       Case No. _____________________________
               Plaintiff,              )
                                       )
                                       )
         v.                            )    BIOFIRE’S MOTION TO COMPEL
                                       )    COMPLIANCE WITH SUBPOENA
   SONORAN DESERT PATHOLOGY            )
                                       )
   ASSOCIATES, LLC                     )
                                       )
               Defendant.              )
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 18


                                                 TABLE OF CONTENTS

                                                                                                                                 Page


   I.     INTRODUCTION ..........................................................................................................1
   II.    BACKGROUND ............................................................................................................1
          A.        USMN v. BioFire et al. Lawsuit ........................................................................1
          B.        Sonoran/Verify Health Subpoena.....................................................................2
   III.   ARGUMENT .................................................................................................................4
          A.        Legal Authority .................................................................................................4
          B.        Sonoran Has Waived Objections to BioFire’s Subpoena. ...............................4
          C.        BioFire’s Subpoena Seeks Relevant Discovery. ...............................................5
                    1.         Requests Related to Sonoran’s Assistance with the USMN Lawsuit ........5
                    2.         Requests Related to the Sale of BioFire Products .....................................6
                    3.         Requests Related to Agreements With USMN .........................................7
                    4.         Requests Related to USMN’s Alleged Trade Secrets ...............................8
                    5.         Requests Related to Diligence of and Investment Into USMN .................8
          D.        BioFire’s Subpoena is Proportionate. ..............................................................9
          E.        Application of Arguments to Specific Requests .............................................10
   IV.    Local Rule 7.1 Pre-Filing Conference ...........................................................................14
   V.     Conclusion ...................................................................................................................15




   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                                                        Page i
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 18




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page

   CASES

   BCOWW Holdings, LLC v. Collins,
     No. SA-17-CA-00379-FB, 2017 WL 3868184 (W.D. Tex. Sept. 5, 2017).............................. 7

   Davis v. Small Business Invest. Co.
      535 S.W.2d 740 (Tex. Civ. App. – Texarkana 1976, writ ref’d n.r.e.) .................................... 7

   Gonzalez v. GEICO Gen. Ins. Co.,
      No. 8:15-CV-0240-T-30TBM, 2016 WL 7732310 (M.D. Fla. Jan. 20, 2016)......................... 9

   Johnson v. R.J. Reynolds Tobacco Co.,
      No. 212CV618FTM29UAM, 2013 WL 12155829 (M.D. Fla. Oct. 21, 2013) ........................ 8

   Monat Glob. Corp. v. Miller,
     No. 3:18-MC-24-J-32MCR, 2018 WL 8578017 (M.D. Fla. Nov. 27, 2018) ..................... 4, 10

   Sciarretta v. The Lincoln Nat’l Life Ins. Co.,
       No. 9:11-CV-80427-DMM, 2011 WL 13116845 (S.D. Fla. Dec. 7, 2011) ......................... 4, 9

   U.S. Medical Networks LLC v. BioFire Diagnostics LLC, et al.,
      No. 3:19-cv-01848-E (N.D. Tex.) .......................................................................................... 1

   STATUTES

   Texas Uniform Trade Secrets Act................................................................................................ 2

   OTHER AUTHORITIES

   Fed. R. Civ. P. 26(b)(1) ............................................................................................................... 3

   Fed. R. Evid. 401 ........................................................................................................................ 4




   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                                                           Page 1
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 18




   I.     INTRODUCTION

          Sonoran Desert Pathology Associates, LLC (“Sonoran” or “Verify Health”) 1 has failed to

   substantially respond to a subpoena that BioFire Diagnostics, LLC’s (“BioFire”) served on May

   15, 2020 (the “Subpoena”). The Subpoena seeks information vital to BioFire’s defense against a

   damages claims for approximately $73 million, and Sonoran’s failure to substantially comply with

   the Subpoena is without legal justification. Moreover, Sonoran failed to object to BioFire’s

   Subpoena as required by the Federal Rules of Civil Procedure and has thus waived its objections

   to BioFire’s requests. Thus, Biofire moves for an order compelling Sonoran to comply with its

   Subpoena within ten days of the Court’s order.
   II.    BACKGROUND

   A.     USMN v. BioFire et al. Lawsuit

          BioFire is an industry leader in medical diagnostic testing. In May 2018, BioFire agreed

   to enter into a Laboratory Services Provider Agreement with US Medical Clinics, LLC (“USMC”),

   a shell company created by the members of US Medical Networks, LLC (“USMN”), that allowed

   USMC to lease BioFire instruments and sell BioFire products in conjunction with USMC/USMN’s

   ancillary office management services. BioFire signed an amended agreement with USMN in

   January 2019. However, USMN failed to live up to its sales projections and failed to pay BioFire’s

   invoices, ultimately incurring hundreds of thousands of dollars in past-due, unpaid bills.

          After unsuccessfully trying to encourage USMN to pay its outstanding invoices, BioFire

   terminated its agreement with USMN. The following day, USMN sued BioFire in the Northern

   District of Texas, contending, among other things, that had Biofire not terminated its agreement

   with USMN, USMN would have earned approximately $250 million in revenues and $93 million




          1
            BioFire understands that Sonoran does business under the name “Verify Health.” See
   Declaration of M. Russell (“Russell Decl.”) at ¶ 3. Thus, Verify Health records and documents
   will be within the possession and control of Sonoran.

   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                     Page 1
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 18




   in profits between June 2019 and December 2021. See U.S. Medical Networks LLC v. BioFire

   Diagnostics LLC, et al., No. 3:19-cv-01848-E (N.D. Tex.) (the “USMN Lawsuit”).

             USMN sued BioFire for, among other claims, breach of contract, tortious interference with

   economic relations, and violations of the Texas Uniform Trade Secrets Act. In connection with

   their claims for tortious interference with economic relations, USMN is seeking approximately

   $73 million in lost profits discounted back to present value, per their expert’s report.

             In its Second Amended Complaint, USMN alleges that it worked with Verify Health in

   2019 to market its services to healthcare providers. It claims that based on Verify Health’s

   connections, USMN was likely to enter into agreements with those providers. USMN also alleges

   that it entered into an agreement with a large medical group based on its relationship with Verify

   Health. In support of these allegations, Terry McBride, one of USMN’s owners, testified that an

   owner of Verify Health would help USMN enter agreements with a significant number of health

   providers.

             USMN’s damages expert’s report cites an affidavit provided by an owner of

   Sonoran/Verify Health (Keaton Langston), as well as documents including an email involving

   Keaton Langston and his brother, Joey Langston, to claim that USMN could have leveraged its

   relationship with Verify Health and Keaton Langston to enter into agreements with thousands of

   additional healthcare providers. USMN’s damages expert concludes that USMN is owed $73

   million in lost profit damages. The expert relies heavily on Keaton Langston’s testimony and

   emails.

   B.        Sonoran/Verify Health Subpoena

             On May 15, 2020, an authorized individual accepted service for the Subpoena. See Russell

   Decl., Exhibit 1. Sonoran did not respond to or object to the Subpoena before June 17, 2020, the

   date designated for compliance. Id. at ¶ 4. On Friday, July 10, BioFire’s attorneys met and

   conferred with Sonoran’s attorneys regarding the Subpoena. Id. At that time BioFire’s attorneys

   requested Sonoran’s attorneys let BioFire know in the next week whether Sonoran had any


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                     Page 2
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 18




   objections to the service of the Subpoena or whether BioFire needed to serve a different Subpoena

   to reach the Verify Health entity. Id. BioFire’s attorneys also granted Sonoran an extension to

   comply with the Subpoena to July 24, 2020, with the understanding that the parties would meet

   and confer at that time should Sonoran need a further extension to August 1, 2020. Id. Sonoran

   did not respond to BioFire. BioFire reached out again to set up a meet and confer on the Subpoena

   on July 28, August 3, and August 13. Id. at ¶ 5. On August 27, 2020, Sonoran produced documents

   in response to the Subpoena. Id. at ¶ 6. However, Sonoran’s production included fewer than 200

   pages of documents, many of which were multiple copies of the same document. Id. BioFire’s

   counsel sent correspondence to Sonoran’s counsel on September 8, 2020, requesting that Sonoran

   produce additional documents to comply with Subpoena request numbers 1, 2, 5, and 8-12, or that

   Sonoran confirm it did not have any additional documents responsive to those requests. Id. at ¶ 7.

   BioFire followed up on September 14 and September 23. Id. Sonoran did not produce any

   additional documents or answer BioFire’s requests. Id.

          On the evening of September 25, 2020, BioFire learned that one of USMN’s damages

   experts relies heavily on an affidavit from Keaton Langston, an owner of Sonoran/Verify Health,

   along with documents involving Keaton Langston, to support a conclusion that USMN would have

   entered into agreements with thousands of healthcare companies. Id. at ¶ 8. The expert finds that

   USMN has suffered lost profit damages of approximately $73 million dollars. Id. The next day,

   BioFire again followed up with Sonoran’s counsel, explaining that if Sonoran continued to refuse

   to supplement its production, BioFire would be required file a motion to compel Sonoran’s

   compliance on October 2, 2020.2 Id. That communication did not yield any compliance by

   Sonoran. Id.


          2
            Discovery deadlines are rapidly approaching in the USMN Lawsuit. Currently, BioFire’s
   opposing report deadline is October 26, 2020. BioFire filed a motion that included a request to
   extend this deadline to December 4, 2020. USMN did not oppose that part of the motion that
   pertained to extending deadlines, and the motion is currently pending. Even if BioFire’s extension
   request is granted, BioFire needs documents from Sonoran/Verify Health as soon as possible so

   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                    Page 3
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 18




   III.   ARGUMENT

   A.     Legal Authority

          Under the Federal Rules of Civil Procedure “[p]arties may obtain discovery regarding any

   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

   of the case[.]” Fed. R. Civ. P. 26(b)(1). Evidence is relevant if it “has any tendency to make a

   fact more or less probable than it would be without the evidence; and…the fact is of consequence

   in determining the action.” Fed. R. Evid. 401.

          “Generally, the scope of discovery under a Rule 45 subpoena is the same as the scope of

   discovery under Rule 26.” Sciarretta v. The Lincoln Nat'l Life Ins. Co., No. 9:11-CV-80427-

   DMM, 2011 WL 13116845, at *1 (S.D. Fla. Dec. 7, 2011). Courts consider relevancy “broadly to

   encompass any matter that bears on, or that reasonably could lead to other matter[s] that could bear

   on, any issue that is or may be in the case.” Id. (citing Oppenheimer Fund, Inc. v. Sanders, 437

   U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947))).

   B.     Sonoran Has Waived Objections to BioFire’s Subpoena.

          Sonoran did not object to the Subpoena within the time designated for compliance or move

   for a Motion to Quash or Modify the Subpoena.            See supra at II.B.     Thus, under these

   circumstances, it has waived any objections to the Subpoena, and BioFire’s Motion should be

   granted. See Monat Glob. Corp. v. Miller, No. 3:18-MC-24-J-32MCR, 2018 WL 8578017, at *2

   (M.D. Fla. Nov. 27, 2018) (granting motion to compel production when subpoenaed individual,

   inter alia, “has failed to advance any compelling reasons why this Court should entertain

   objections to the Subpoena now when the time to do so has expired.”). Nevertheless, even had

   Sonoran not waived its objections, it should be compelled to comply with the Subpoena, because

   BioFire’s requests are both relevant and proportional to the USMN Lawsuit.




   that BioFire can decide whether to take additional depositions, and so that BioFire’s experts
   damages experts can consider any relevant produced documents. Russell Decl. at ¶ 9.

   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                      Page 4
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 18




   C.     BioFire’s Subpoena Seeks Relevant Discovery.

          There can be no dispute that the documents sought by the Subpoena are both relevant to

   BioFire’s defenses and proportional to the lawsuit at issue.      Verify Health’s actions were

   specifically cited in USMN’s complaint as providing the basis for a significant part of its $73

   million lost profit damages claims against BioFire. It is because of its relationship with Verify

   Health that USMN believes it would have signed agreements with thousands of clinics and made

   millions in profit but for BioFire’s termination of the parties’ agreement. Indeed, USMN’s

   damages expert relies on an affidavit involving Sonoran owner Keaton Langston to support a claim

   for approximately $73 million in lost profits damages in large part because Keaton Langston

   testifies he would have been able to sell BioFire products to thousands of clinics for USMN.

          Moreover, USMN alleges in its Complaint that it used Verify Health as a marketing

   partner, suggesting that Verify Health is well familiar with USMN’s claimed marketing, customer

   information, and software trade secrets. BioFire’s subpoena to Sonoran involves only twelve

   requests related to these topics, and BioFire has now only requested that Sonoran supplement its

   production (or confirm it does not have any further documents) for a subset of these requests. As

   explained below, documents responsive to the Subpoena are highly relevant to USMN’s trade

   secret, breach of contract, and damages claims.
          1.     Requests Related to Sonoran’s Assistance with the USMN Lawsuit

          As explained above, it has become clear that Sonoran has been assisting USMN with its

   damages claims. Specifically, Sonoran owner Keaton Langston has provided an affidavit to

   USMN’s expert providing that he would have helped USMN make sales to thousands of healthcare

   clinics had BioFire not terminated its agreement with USMN. Multiple of BioFire’s requests

   require Sonoran to produce documents that would include those relating to how it has assisted

   USMN in its damages arguments. See, e.g., Exhibit 1, Request Nos. 1A (seeking communications

   between Sonoran and individuals at USMN relating to BioFire), 1C (seeking communications

   between Sonoran and individuals at USMN relating to BioFire products), 1F (seeking


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                   Page 5
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 18




   communications between Sonoran and individuals at USMN relating to the placement or sale of

   BioFire products to healthcare providers), 1G (seeking communications between Sonoran and

   individuals at USMN relating to service agreements between USMN and Sonoran affiliated

   companies), 8 (seeking communications between Sonoran and any healthcare provider relating to

   USMN or BioFire, including to the marketing, placement or sale of BioFire products), and 9

   (seeking documents relating to agreements between Sonoran and USMN).

          Documents relating to Sonoran’s assistance in helping USMN make its claim that it could

   have helped them sell BioFire’s products to thousands of healthcare providers are clearly relevant

   to the USMN Lawsuit and vital to BioFire’s defenses against USMN’s lost profit arguments.
          2.      Requests Related to the Sale of BioFire Products

          The Subpoena also generally seeks documents related to BioFire, the marketing and sale

   of BioFire’s products, and BioFire’s solutions. See Exhibit 1, Request Nos. 1, 2, 3, 5, 8, 11, 12.

   Any documents responsive to the requests would show whether Verify Health was successfully

   marketing the BioFire products for USMN, and whether it had contacted thousands of clinics to

   sell BioFire products on USMN’s behalf. These are key questions underlying USMN’s claim for

   breach of contract damages, and USMN’s damages expert focuses on these issues in his analysis.

          In the USMN Lawsuit, USMN claims that BioFire is misappropriating USMN’s alleged

   marketing, customer, and software trade secrets for its sales and own ancillary office service

   offerings. BioFire denies that any USMN information shared with BioFire was confidential or

   trade secret. Moreover, BioFire has always had its own ancillary customer solutions and marketing

   strategies, none of which are based on USMN’s alleged trade secrets. Documents responsive to

   the requests that discuss BioFire’s solutions could show whether USMN and its partners were

   aware of BioFire’s solutions in 2019, and whether they knew that BioFire’s solutions were

   different from USMN’s ancillary services (rather than improperly based on USMN’s ancillary

   services). Thus, such documents are relevant to USMN’s claims of trade secret misappropriation

   based on its trade secret services software.


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                    Page 6
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 18




           In addition, documents responsive to these requests are relevant to the value of USMN’s

   alleged trade secrets. If such documents show that Verify Health did not consider USMN’s office

   management services in its marketing efforts for BioFire products, this could make less probable

   USMN’s claim that its trade secret services software is valuable. If Verify Health marketed

   BioFire’s products in a different way from USMN, this could also show that USMN’s marketing

   trade secrets are not valuable.

           3.      Requests Related to Agreements With USMN

           The Subpoena also seeks documents related to agreements with USMN and/or USMC. See

   Exhibit 1, Request Nos. 1, 2, 3, 9. Documents responsive to these requests could provide additional

   information related to USMN’s financial structure and profitability, and thus could make more or

   less probable USMN’s claims for damages. USMN claims that, despite its inability to pay its

   invoices, increasingly dire economic circumstances, and failing business model, there was a

   reasonable probability that USMN would have had continuing business relations with healthcare

   providers and would have gained additional contracts with providers had BioFire not terminated

   the agreement. BioFire, on the other hand, denies that USMN could have ever been profitable

   under USMN’s flawed business model. Thus, documents showing USMN’s profitability or lack

   thereof would be relevant to their lost profits argument. See Davis v. Small Business Invest. Co.

   535 S.W.2d 740 (Tex. Civ. App. – Texarkana 1976, writ ref’d n.r.e.) (upholding denial of lost

   profits damages where, inter alia, the plaintiff “was in severe economic difficulty and had never

   operated at a profit.”).

           Documents related to USMN and USMC’s agreements are also relevant to USMN’s claims

   for trade secrets. USMN has alleged it kept all of its trade secrets, including its software trade

   secrets, confidential, as required under Texas law. Thus, whether USMN had any agreements with

   Verify Health or Sonoran that included confidentiality terms would make more or less probable

   USMN’s argument that it protected its trade secrets with confidentiality agreements. See BCOWW

   Holdings, LLC v. Collins, No. SA-17-CA-00379-FB, 2017 WL 3868184, at *16 (W.D. Tex. Sept.


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                     Page 7
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 18




   5, 2017) (“[Plaintiff] had the knowhow and sophistication to require non-disclosure

   agreements…That [it] did not also require vendors…to sign confidentiality agreements strongly

   suggests that it did not regard this information as secret.”).

           4.      Requests Related to USMN’s Alleged Trade Secrets

           The Subpoena also seeks documents related to USMN’s alleged trade secrets and ancillary

   office management services. See Exhibit 1, Request Nos. 10 and 12. Documents responsive to

   these requests are relevant and deserve to be considered in the preparation of BioFire’s defenses.

   For example, as explained above, documents Sonoran/Verify Health may have regarding USMN’s

   services could make more or less probable USMN’s claims that its trade secret software services

   are important in marketing BioFire products and thus highly valuable. If Sonoran does not have

   information about the ancillary services, but still marketed the BioFire products to hundreds or

   thousands of clinics, the services are likely not valuable. See also supra at Section III.C.2.

           Documents Sonoran/Verify Health may have regarding USMN’s marketing strategies

   and/or marketing materials could also show whether Sonoran considered such marketing strategies

   highly confidential and proprietary, as alleged by USMN. For example, if Sonoran has documents

   showing that it used a call center in a similar manner as USMN, this would undercut USMN’s

   claim that it had invented the idea of using a call center to sell to health clinics.

           Because the Subpoena requests seek relevant information, BioFire’s Motion should be

   granted. See Johnson v. R.J. Reynolds Tobacco Co., No. 212CV618FTM29UAM, 2013 WL

   12155829, at *1 (M.D. Fla. Oct. 21, 2013) (“[T]he materials sought by the parties are slides

   containing Decedent's pathology and cytology specimens. This pathology material is highly

   relevant to the instant action… AmeriPath must produce the requested pathology material[.]”).

           5.      Requests Related to Diligence of and Investment Into USMN

           The Subpoena also seeks documents related to Verify Health’s due diligence and

   investigation of USMN, USMC and/or BioFire, and possible investment into USMN. See Exhibit

   1, Request Nos. 1, 2, 3, 4, 6, 7.


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                         Page 8
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 12 of 18




          Documents responsive to the Subpoena on this topic thus could support BioFire’s defenses

   that USMN was not a profitable company and would not have made millions of dollars of sales

   but for BioFire’s termination of its agreement. See Sciarretta, 2011 WL 13116845, at *2 (“ It is

   evident that the requested tax returns are relevant to Lincoln’s case to prove the Cottons’ net worth

   and determine whether misrepresentations were made in the Cotton Policy application…and

   accordingly should be disclosed.”).

          Documents responsive to the Subpoena also could make more or less probable facts

   underlying USMN’s claims for lost profit damages. If Verify Health’s investigation of USMN

   revealed that USMN was in economic difficulty throughout 2019, this would undercut USMN’s

   claims for lost profit damages.

          Documents responsive to the Subpoena also could support BioFire’s claims that USMN

   did not have the money to pay the invoices it owed to BioFire, and thus could not have made an

   arrangement with BioFire to settle its debts, a fact highly relevant to BioFire’s defense of

   anticipatory breach. Cf. Gonzalez v. GEICO Gen. Ins. Co., No. 8:15-CV-0240-T-30TBM, 2016

   WL 7732310, at *3 (M.D. Fla. Jan. 20, 2016) (“[I]t does appear that certain of these emails could

   relate to the possibility of settlement of the underlying action, and thus may be relevant to GEICO's

   defense that there was no realistic possibility of settlement[.]”).

   D.     BioFire’s Subpoena is Proportionate.

          BioFire’s Subpoena requests are not only relevant but also proportional to the needs of the

   case. As explained above, BioFire’s requests are limited to a few related topics. BioFire also

   expects that the timeframe of the documents requested is narrow, with responsive documents likely

   dated no earlier than 2019.

          Moreover, as explained above, Verify Health’s actions were cited in USMN’s complaint

   as providing the basis for a significant part of its claims against BioFire, and were relied on by

   USMN’s damages expert. Verify Health, and thus Sonoran, holds key documents that support

   USMN’s claims that it would have made profitable agreements with thousands of clinics had


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                       Page 9
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 13 of 18




   BioFire not terminated its agreement with USMN. Any inconvenience in gathering and producing

   such documents pales in comparison to the size and significance of the USMN Lawsuit. The

   Subpoena is thus not disproportionate to the needs of the USMN Lawsuit, and BioFire’s Motion

   should be granted. See Monat, 2018 WL 8578017, at *3 (“The subpoena request for Facebook

   Group data is not disproportionate to the needs of the case given that Monat seeks damages in

   excess of $225,000.”).

   E.     Application of Arguments to Specific Requests

          Request No. 1
          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   1. That request provides, in full:
          All Communications between You and Terry McBride, Jarrod Pettit, or anyone
          else at USMN or USMC Relating to any of the following topics:
          (a) BioFire;
          (b) Any BioFire® FilmArray® Products;
          (c) USMN;
          (d) USMC;
          (e) Any actual or proposed agreements between USMC or USMN and BioFire;
          (f) The possible placement of BioFire® FilmArray® Products at or sale of
          BioFire® FilmArray® Products to hospitals, point-of-care healthcare providers
          and other healthcare facilities by Sonoran or Verify Health or any other entity
          with which You had/have a relationship of some kind;
          (g) Any possible Master Services Agreement between USMC or USMN and You,
          Verify Health, or any other entity with which You had/have a relationship of
          some kind;
          (h) Any possible investment in USMN – directly or indirectly – by Sante
          Ventures or investors working with Sante Ventures;
          (i) Any due diligence regarding USMN performed by You, Verify Health, Sante
          Ventures or by persons who conducted said due diligence on behalf of Yourself,
          Verify Health, Sante Ventures or Sonoran; and/or
          (j) Any decision not to enter into a Master Service Agreement, not to invest in
          USMN and not to otherwise do business with USMN by You, Verify Health or
          Sante Ventures.

          Sonoran did not provide specific objections to this request, let alone assign grounds to any

   specific objection. This request is relevant and proportionate for the reasons set forth above in

   Section III.C.1-3, C. 5 and D.

   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                   Page 10
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 14 of 18




          Request No. 2

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   2. That request provides, in full: “All Communications between You and Keaton Langston, Dan

   Hurt, Verify Health, Sante Ventures or Sonoran Relating to any of the topics (a) – (j) in Document

   Request No. 1.” Sonoran did not provide specific objections to this request, let alone assign

   grounds to any specific objection. This request is relevant and proportionate for the reasons set

   forth above in Section III.C.2-3, C.5 and D.

          Request No. 3
          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   3. That request provides, in full “All Documents that You understood were sent to You and all

   Documents that You created in connection with any of the Topics (a) – (j) in Document Request

   No. 1.” Sonoran did not provide specific objections to this request, let alone assign grounds to any

   specific objection. BioFire requested further documents in response to request number 1, and thus

   for the same reasons as request no. 1, this request is relevant and proportionate for the reasons set

   forth above in Section III.C.2-3, C.5 and D.

          Request No. 4

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   4. That request provides, in full “All presentation slides and/or pitch decks Relating to USMN or

   BioFire.” Sonoran did not provide specific objections to this request, let alone assign grounds to

   any specific objection. This request is relevant and proportionate for the reasons set forth above

   in Section III.C.5 and D.

          Request No. 5

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   5. That request provides, in full: “All Communications and Documents Relating to the actual or

   proposed marketing, placement, and sale of any BioFire® FilmArray® Product by You or Verify

   Health.” Sonoran did not provide specific objections to this request, let alone assign grounds to


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                     Page 11
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 15 of 18




   any specific objection. This request is relevant and proportionate for the reasons set forth above

   in Section III.C.1-3 and D.

          Request No. 6

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   6. That request provides, in full: “All Communications and Documents constituting or Relating

   to Your actual or prospective investment(s) of funds in (i) USMC and/or USMN, (ii) Sante

   Ventures, (iii) Verify Health and/or (iv) Sonoran for the purpose of marketing and/or selling

   BioFire® FilmArray® Products.” Sonoran did not provide specific objections to this request, let

   alone assign grounds to any specific objection. This request is relevant and proportionate for the

   reasons set forth above in Section III.C.5 and D.
          Request No. 7

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   7. That request provides, in full: “All Documents reflecting any due diligence, research, and

   investigation that You, Verify Health or Sante Ventures performed regarding USMN, USMC,

   and/or BioFire.” Sonoran did not provide specific objections to this request, let alone assign

   grounds to any specific objection. This request is relevant and proportionate for the reasons set

   forth above in Section III.C.5 and D.

          Request No. 8

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   8. That request provides, in full: “All Communications between You, Keaton Langston, Dan Hurt,

   Verify Health or Sante Ventures and any hospital, point-of-care healthcare provider and/or other

   healthcare facility Relating to USMN, USMC, BioFire, and/or BioFire® FilmArray® Product(s),

   including but not limited to the marketing, placement or sale of any BioFire® FilmArray®

   Product.” Sonoran did not provide specific objections to this request, let alone assign grounds to

   any specific objection. This request is relevant and proportionate for the reasons set forth above

   in Section III.C.1-2 and D.


   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                   Page 12
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 16 of 18




          Request No. 9

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   9. That request provides, in full: “All Documents constituting and all Communications Relating

   to any agreement between You and USMC, USMN, Jarrod Pettit, Terry McBride, and/or any other

   member, owner, or partner in USMC and/or USMN.” Sonoran did not provide specific objections

   to this request, let alone assign grounds to any specific objection. This request is relevant and

   proportionate for the reasons set forth above in Section III.C.1, C.3 and D.

          Request No. 10
          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   10. That request provides, in full: “All Communications Relating to USMC’s and/or USMN’s

   Ancillary Services.” Sonoran did not provide specific objections to this request, let alone assign

   grounds to any specific objection. This request is relevant and proportionate for the reasons set

   forth above in Section III.C.4 and D.

          Request No. 11

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   11. That request provides, in full: “l Communications and Documents Relating to BioFire’s

   solutions that BioFire provides in conjunction with BioFire® FilmArray® Products, including, but

   not limited to, any BioFire Software, BioFire® FilmArray® Link, reimbursement and market

   access support, Syndromic Trends, and antibiotic usage stewardship.” Sonoran did not provide

   specific objections to this request, let alone assign grounds to any specific objection. This request

   is relevant and proportionate for the reasons set forth above in Section III.C.2 and D.

          Request No. 12

          BioFire requests that the Court compel Sonoran to respond fully to Subpoena request no.

   12. That request provides, in full:
         All Communications and Documents Relating to USMC’s and/or USMN’s
         marketing strategies and/or marketing materials, including, but not limited to, (i)
         the use of call centers; (ii) the use of Salesforce software, (iii) tracking call center
         metrics, (iv) the development of selling techniques; (v) the development of

   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                         Page 13
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 17 of 18



          training materials, (vi) the use of any apex marketing strategy, i.e., formulating
          and leveraging relationships with executive-level individuals or healthcare
          provider groups that owned or control numerous clinics; (vii) the provision of
          ancillary products such as nasal swabs and collection kits to potential or actual
          customers; (viii) the use of short term contracts; (ix) the tracking of customers
          usage of BioFire® FilmArray® Panels, and/or (x) the use of “no upfront cost”
          programs.

           Sonoran did not provide specific objections to this request, let alone assign grounds to

   any specific objection. This request is relevant and proportionate for the reasons set forth above

   in Section III.C.4 and D.

   IV.    Local Rule 7.1 Pre-Filing Conference
          As provided supra, on Friday, July 10, 2020, BioFire’s attorneys met and conferred with

   Sonoran’s attorneys regarding the Subpoena. BioFire’s attorneys requested Sonoran’s attorneys

   let BioFire know in the next week whether Sonoran had any objections to the service of the

   Subpoena or whether BioFire needed to serve a different subpoena to reach the Verify Health

   entity. BioFire also granted Sonoran an extension to comply with the Subpoena to July 24, 2020,

   with the understanding that the parties could meet and confer on or before that date should Sonoran

   need a further extension to August 1, 2020.

          When Sonoran never responded to the Subpoena, BioFire’s attorneys sent Sonoran’s

   attorneys an email on July 28, 2020 requesting an additional meet and confer. Again receiving no

   response, BioFire’s attorneys sent Sonoran’s attorneys an email on August 3, 2020 requesting a

   meet and confer that week on the Subpoena. When Sonoran failed again to respond, BioFire’s

   attorneys emailed Sonoran’s attorneys on August 13, 2020, providing that BioFire would need to

   file a motion to compel should Sonoran continue to ignore its obligations to comply with the

   Subpoena. After Sonoran produced some documents in response to the Subpoena, BioFire reached

   out again to request that Sonoran supplement its production or confirm it had no additional

   responsive documents for the requests. BioFire reached again out on September 23 and September

   26, explaining that if Sonoran did not respond, BioFire would be required to file a motion to



   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                    Page 14
Case 0:20-mc-62010-XXXX Document 1 Entered on FLSD Docket 10/02/2020 Page 18 of 18




   compel.   Sonoran did not supplement its production or substantially respond to BioFire’s

   Subpoena. Sonoran did not respond to BioFire.

   V.     Conclusion

          For the reasons discussed above, BioFire respectfully requests that this Court issue an order

   compelling Sonoran to comply with its Subpoena served on May 15, 2020 and produce any

   documents it may possess that are responsive to BioFire’s subpoena within ten days of the date of

   its order, or confirm that it has no further documents to produce.




   Dated: October 2, 2020                           Respectfully submitted,


                                                     /s/ Christopher R.J. Pace
                                                     Christopher R.J. Pace
                                                     Florida Bar No. 0721166
                                                     Email: crjpace@jonesday.com
                                                     JONES DAY
                                                     Brickell World Plaza
                                                     600 Brickell Avenue Suite 3300
                                                     Miami, Florida 33131
                                                     T: 305-714-9730
                                                     F: 305-714-9799

                                                    ATTORNEY FOR MOVANT
                                                    BIOFIRE DIAGNOSTICS, LLC




   BIOFIRE DIAGNOSTICS LLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA                                                                    Page 15
